               Case 17-10679-LSS         Doc 274-3     Filed 07/21/21      Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


 In re:                                              Chapter 7

 MAD CATZ, INC.,                                     Case No. 17-10679 (LSS)

                                 Debtor.             Re: Docket No. ____


         ORDER GRANTING SEVENTH INTERIM FEE APPLICATION OF
      ARCHER & GREINER, P.C., ATTORNEYS FOR DAVID W. CARICKHOFF,
      CHAPTER 7 TRUSTEE FOR COMPENSATION AND REIMBURSEMENT OF
       EXPENSES FOR THE PERIOD APRIL 1, 2020 THROUGH JUNE 30, 2021


          Upon consideration of the Seventh Interim Application of Archer & Greiner, P.C. (the

“Application”) pursuant to Section 330(a) and 331 of Title 11 of the United States Code and Rule

2016 of the Federal Rules of Bankruptcy Procedure, for allowance of compensation and

reimbursement of expenses for the period from April 1, 2020 through June 30, 2021 (the

“Compensation Period”), and the Court having thoroughly reviewed the Application; and the Court

finding that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;

(b) notice of the Application, and any hearing thereon, was adequate under the circumstances; and

(c) all persons with standing have been afforded the opportunity to be heard on the Application, it

is hereby

          ORDERED, that the Application is granted as set forth herein; and it is further

          ORDERED, that Archer & Greiner is awarded compensation in the amount of $55,518.00

for professional services rendered and $54.00 for costs and expenses incurred during the

Compensation Period; and it is further
              Case 17-10679-LSS      Doc 274-3     Filed 07/21/21    Page 2 of 2




        ORDERED, that payment may be made by the Chapter 7 Trustee to Archer & Greiner of

100% of any and all fees and 100% of any and all expenses allowed herein.




221595216v1
